Citation Nr: 0703588	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945 and from May 1951 to May 1953.  The veteran died 
in April 2004.  The appellant is the veteran's widow.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  A prior May 2004 rating decision 
was consolidated into the rating decision on appeal.  

The RO first addressed the appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1118 in the March 2005 statement of the 
case (SOC).  In her subsequent substantive appeal, the 
appellant indicated she was appealing the decision denying 
DIC benefits.  Consequently, the Board considers this issue 
to be in appellate status. 
      
In addition, the Board observes that in a letter accompanying 
the September 2004 rating decision on appeal, the RO denied 
the appellant's claims for accrued benefits and death pension 
benefits.  The appellant did not perfect her appeal by filing 
a notice of disagreement and substantive appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  
Therefore, these issues are not before the Board.

Finally, in April 2004, the appellant submitted an 
application for Chapter 23 burial benefits.  The Board 
accepts this as a new claim.  38 U.S.C.A. § 7108 (West 2002).    
It is unclear whether the RO has taken any action on this 
claim.  The matter is therefore referred to the RO for the 
appropriate action.





FINDINGS OF FACT

1.  The veteran died in April 2004.  The cause of death is 
listed as metastatic prostate cancer.  

2.  At the time of his death, the veteran had two service-
connected disabilities: a stomach condition with gastric 
reflux, status post partial gastrectomy, vagotomy, and 
gastrojejunostomy, rated as 60 percent disabling; and a back 
condition of a herniated nucleus pulposus with degenerative 
disc disease of the spine, rated as 60 percent disabling.  

3.  There is no evidence of prostate cancer in service or 
within the presumptive period, and no competent evidence of a 
nexus between the cause of the veteran's death and his period 
of service or either of his service-connected disabilities.

4.  The appellant's claim for DIC pursuant to 38 U.S.C.A. § 
1318 based on hypothetical entitlement to a total disability 
rating for a continuous period of at least 10 years prior to 
the veteran's death is barred by law.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established. 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.1(k), 3.5, 3.303, 
3.307, 3.309, 3.312 (2006).

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. 
§ 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Some chronic diseases, such as malignant tumors, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death - e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran died in April 2004.  The cause of 
the veteran's death listed on the death certificate is 
metastatic prostate cancer.  At the time of his death, the 
veteran had several service-connected disabilities.  First, 
he had a back condition, specifically a herniated nucleus 
pulposus with degenerative disc disease of the spine, rated 
as 60 percent disabling since March 13, 1995.  Second, he had 
a stomach condition with gastric reflux, status post partial 
gastrectomy, vagotomy, and gastrojejunostomy, rated as 60 
percent disabling since March 13, 1995.  He was awarded 
secondary service connection for his stomach condition in 
that he developed an ulcer and gastrointestinal bleeding in 
1993 secondary to medication (Naprosyn) taken for his 
service-connected back condition.  

The appellant contends that the veteran's stomach condition 
was a cause of his death in that it prevented him from eating 
seven days prior to his death.  She further states that in 
the six months preceding his death, he lost weight and 
suffered from anorexia and malnutrition due to his stomach 
condition.  In addition, she asserts that 
his service-connected back condition was a contributing 
factor in his death as it caused him to be bedridden, weak, 
and without exercise.  Further, she contends that the pain 
medications for his back condition upset his stomach, 
preventing him from eating food, leading to his death.  See 
April 2005 substantive appeal. 

A brief history of the veteran's prostate cancer by way of VA 
treatment records is as follows:  In 1990, the veteran 
underwent a radical prostatectomy.  His primary treatment at 
that time was radiation for his cancer.  He also underwent a 
bilateral orchiectomy in 1997 due to his prostate cancer.  VA 
treatment records show that by 2003, due to the veteran's age 
and lack of response to treatment, a decision was made to 
only pursue palliative measures in treatment of his stage D 
carcinoma of the prostate.  The cancer had metastized to his 
bones.  A December 2003 treatment record documented 
metastatic prostate cancer with secondary anemia.  The 
veteran also suffered from constipation.  VA treatment 
records from 2000 to 2005 show some complaints of stomach and 
back pain.  

With the worsening of his cancer, he lost weight, was 
malnourished, and suffered from anorexia.  Medical records, 
as a whole, indicate it was the veteran's cancer, not his 
service connected condition, that caused these conditions.  
Significantly, there was no evidence of the veteran 
redeveloping the original gastrointestinal bleeding that he 
originally had in 1993 and was service connected for.  Such a 
fact is found to provide evidence against this claim.

In fact, the post-service medical record clearly indicates 
that a nonservice connected disorder, the cancer, caused 
most, if not all, of the veteran's difficulties prior to his 
death.  The Board finds that the post-service medical record, 
particularly records regarding treatment of his cancer, 
provides highly probative medical evidence against this 
claim, indicating a severe nonservice connected condition was 
the central cause of the veteran's death with no contributory 
cause.

The veteran's condition continued to worsen in early April 
2004.  He was hospitalized, and placed in palliative care, 
before succumbing to metastatic prostate cancer on April 10, 
2004.

Service medical records (SMRs) are negative for any prostate 
cancer.  In addition, there is no evidence of prostate cancer 
within one year after the veteran's separation from service 
in 1953.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In fact, the veteran was first 
diagnosed with prostate cancer in 1990, approximately 37 
years after service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Overall, the appellant does not contend, 
and evidence does not establish, that the veteran's prostate 
cancer had its onset or is otherwise related to military 
service decades earlier. 
  
Moreover, the competent evidence of record provides negative 
evidence against a finding of a nexus between the cause of 
the veteran's death and his service-connected stomach 
disability.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, after a 
thorough review of the claims folder, a September 2004 VA 
medical examiner indicated that after a close review of the 
claims folder, in the years leading to his death, the veteran 
did not have problems associated gastrointestinal bleeding, 
gastric motility, dumping syndrome, diarrhea, or any of the 
service-connected stomach issues.  The veteran did suffer 
from constipation, but the examiner stated that this was a 
side effect of medication to treat his prostate cancer.  He 
also had anorexia, but this too was associated with his 
cancer, not his service-connected stomach condition.  The 
examiner concluded by opining that the veteran's service-
connected stomach condition "did not contribute to nor 
result in the veteran's death in any way."  The Board finds 
this opinion is entitled to great probative weight.  There is 
no contrary, competent medical opinion of record and the 
post-service medical record is found to fully support the 
examiner's findings.

With regard to his service-connected back disability, the 
competent evidence of record is silent as it any connection 
between his back disability and the cause of his death, 
metastatic prostate cancer. Id.  Although VA treatment 
records in November 2003 and April 2004 (right before death) 
show complaints regarding upper back and shoulder pain, there 
is no evidence that his back condition was a primary or 
contributory factor in the cause of the veteran's death.  
That is, the evidence does not show that his back condition 
contributed substantially or materially, combined, aided, or 
lent assistance to the cause of the veteran's death.  
38 C.F.R. § 3.312(c).   Notably, after the veteran's death, a 
May 2004 VA inpatient discharge summary discusses the 
circumstances of his death, but is silent as to his back 
condition being a contributing factor, providing evidence 
against this claim.  Overall, a review of VA treatment 
records from 2000 to 2005 supports this conclusion.  

The Board acknowledges the various lay statements and 
opinions submitted by the veteran's widow and various friends 
with regard to the cause of the veteran's death.  However, in 
this respect, the Board emphasizes that their lay opinions 
concerning a relationship between the veteran's service-
connected stomach and back disabilities and the cause of his 
death is not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Further, these statements are clearly 
outweighed by the medical evidence cited above. 

The underlying cause of the veteran's death, metastatic 
prostate cancer, has no relationship to the veteran's periods 
of service or the veteran's service-connected back or stomach 
disabilities.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5107(b).  

If the veteran's death is not determined to be service 
connected, as is the case here, a surviving spouse may still 
be entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who at death was either 
was in receipt of compensation, or was "entitled to 
receive" compensation, for service-connected disabilities 
rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a). 

The service-connected disabilities must have been either 
continuously rated totally disabling for ten or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 
3.22(c) (emphasis added).

The meaning "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA, but was not receiving compensation 
due to one of eight possible circumstances.  The one 
circumstance possibly pertinent in this case is that the 
veteran had applied for compensation during his lifetime but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  See 38 C.F.R. § 3.22(b).  

In Cole v. West, 13 Vet. App. 268 (1999), the Court held that 
in cases in which the survivor seeks to establish entitlement 
to DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the veteran would have been entitled to receive a 
total rating. 

In Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
held that the January 21, 2000 amendment to 38 C.F.R. § 3.22, 
which eliminated hypothetical entitlement to DIC under 
38 U.S.C.A. § 1318, was applicable to claims pending as of 
the regulatory change.  In other words, hypothetical 
entitlement must be considered and applied with respect to 
claims for DIC under 38 U.S.C.A. § 1318 filed prior to 
January 21, 2000.  On and after that date, hypothetical 
entitlement claims are not authorized.  See also 65 Fed. Reg. 
3,388 (Jan. 21, 2000).  In this regard, the appellant's claim 
for DIC benefits was filed in May 2004.  Consequently, a 
hypothetical entitlement analysis is barred under 38 C.F.R. 
§ 3.22. 

In this case, at the time of his death in April 2004, the 
veteran had several service-connected disabilities, listed 
above.  The combined service-connected rating was 100 percent 
from March 13, 1995.  On that date, the veteran's award of a 
total disability rating based on individual unemployability 
(TDIU) was effective.  
  
Nonetheless, the veteran did not have total disability for a 
period of ten or more years immediately preceding his death.  
His 100% rating was in effect for approximately nine years 
and one month.  It follows that he also did not have total 
disability for at least five years from the date of his 
separation from service in May 1953.  Therefore, the veteran 
is not a "deceased veteran" for purposes of applying 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  

In addition, there has been no allegation or evidence of CUE 
in any prior decision, nor has the appellant or her 
representative identified any other basis for granting this 
claim.  38 C.F.R. § 3.22(b)(1).

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995). 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in June 2004, the RO advised the appellant of the 
evidence needed to substantiate her DIC claims and explained 
what evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible to provide.  Thus, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With regard to the final fourth element of notice, the June 
2004 VCAA letter specifically asks the appellant to provide 
any evidence in her possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The Board observes that the RO correctly issued the June 2004 
VCAA notice letter prior to the September 2004 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
The Board finds that the appellant has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, such that there is no prejudice to the appellant.  
Bernard v. Brown,  4 Vet. App. 384, 392-94 (1993).    
Moreover, the Board emphasizes that neither the appellant nor 
her representative has made any showing or allegation of any 
defect of VCAA notice that has prejudiced her in any way.  
The Board finds that any deficiency in the content of notice 
to the appellant is harmless error.    

Since the Board has concluded above that the preponderance of 
the evidence is against the appellant's claims for service 
connection for cause of death and DIC benefits pursuant to 38 
U.S.C.A. § 1318, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further VCAA notice is needed.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA inpatient and outpatient treatment 
records, and a VA nexus opinion for the cause of death claim.  
The appellant has submitted death and marriage certificates, 
in addition to various personal and lay statements.  Neither 
the appellant nor her representative has stated that any 
additional evidence remains outstanding.  The Board is 
satisfied that all relevant evidence identified by the 
appellant has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


